PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johns, Chase
Application No. 16/902,021
Filed: 15 Jun 2020
For: SHELLING APPARATUS FOR EGGS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181 filed June 2, 2022, to withdraw holding of abandonment in the above-identified application.  

The petition is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the non-final Office action mailed October 1, 2021, which set a three-month shortened statutory period for reply. Extensions of this period were available under 37 CFR 1.136(a).  On April 12, 2022, the Office mailed a Notice of Abandonment.

On June 2, 2022, petitioner filed the present application requesting withdrawal of holding of abandonment. Petitioner asserts that applicant filed a timely response to the non-final Office action of October 1, 2021, with a three-month extension of time and a certificate of transmission dated April 1, 2020; however, applicant identified an incorrect application number (16/902,201 instead of 16/902,021) on the reply. Petitioner provided a copy of the reply on May 9, 2022, and payment of the $370 fee for a three-month extension of time on April 11, 2022, both bearing a certificate of transmission dated April 1, 2022. Patent practitioner, Steven L. Rinehart, who signed the certificate of transmission, attested to the timely filing of the reply and the three-month extension of time to the USPTO on April 1, 2022.

The Office finds petitioner has met the requirements under 37 CFR 1.8 and MPEP 711.03(c)(I)(B) to warrant withdrawal of holding of abandonment based on evidence that the reply and the three-month extension of time were timely transmitted on April 1, 2022, within the six-month statutory period for reply set in non-final Office action of October 1, 2021. The reply, resubmitted on May 9, 2022, is considered timely filed as of the certificate of transmission date of April 1, 2022. See 37 CFR 1.8. The application is restored to pending status in view of the fact that applicant filed a timely response to the non-final Office action and a three-month extension of time with a certificate of transmission dated April 1, 2022.

This application is being referred to Technology Center Art Unit 3724 for appropriate action on the reply resubmitted on May 9, 2022 (certificate of transmission date of April 1, 2022).

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3211.  All other questions regarding the status of the application or the examination process should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET